EXHIBIT 10.11

DESCRIPTION OF COMPENSATORY ARRANGEMENTS

BETWEEN REGISTRANT AND NON-EMPLOYEE DIRECTORS

Members of the Board of Directors who are not employees of Concur receive
compensation for their services as directors as provided below.

Each outside director who joined the Board prior to June 2003 was granted an
option for 50,000 shares under the 1998 Directors Stock Option Plan on the date
he first became a member of the Board of Directors and, if he has served as a
director continuously since the date of his original option grant, he is granted
an option for 20,000 shares under the 1998 Directors Stock Option Plan on the
date of each annual meeting of stockholders.

Each outside director who joined the Board after June 2003 may select one of the
following two options. Under the first option, the outside director receives a
cash stipend of approximately $35,000 per year, is granted an option for 40,000
shares under the 1998 Directors Stock Option Plan on the date he first becomes a
member of the Board of Directors, and, if he has served as a director
continuously since the date of his original option grant, he is granted an
option for 10,000 shares under the 1998 Directors Stock Option Plan on the date
of each annual meeting of stockholders. Under the second option, the outside
director is granted an option for 60,000 shares under the 1998 Directors Stock
Option Plan on the date he first becomes a member of the Board of Directors and,
if he has served as a director continuously since the date of his original
option grant, he is granted an option for 20,000 shares under the 1998 Directors
Stock Option Plan on the date of each annual meeting of stockholders.

Beginning March 2007, each outside director has the right to select one of the
following two options in replacement of the rights described above. Under the
first option, the outside director receives a cash stipend of approximately
$35,000 per year and, if he has served as a director continuously since the date
of his original appointment to the Board of Directors, he is granted 3,250
restricted stock units under the 2007 Equity Incentive Plan on the first
business day after the date of each annual meeting of stockholders. Under the
second option, the outside director is granted 6,500 restricted stock units
under the 2007 Equity Incentive Plan on the first business day after the date of
each annual meeting of stockholders for so long as he has served as a director
continuously since the date of his original appointment to the Board of
Directors.

All directors are reimbursed for their reasonable travel expenses in attending
Board and committee meetings.